OFFICE   OF l-NE   ATTORNEYGENERAL    OF TEXAS

                              AUSTIN




Honorable Milton Order Mel1
Distriat Attorney
7th Judioiab M&riot
Tylec, Texas
Dear Slrr




          Your requeet for                   n reodred end oare-
fully oonsider@dby this d                     eta iron your re-
quest aa fOl.lOWP~




                                      8 +ors in the
                                      u till observe
                                   a the'word 'juror8
                                   itioallr state that
                                ram $rom the Jury

                       0 8 statute, Arfiole 333 of
                       al Proaedure, providing for
                      eation of grand jarore. The
                      uld grand ~ju@orraa well aa
                   e ssleoted frm the jury wheel
     In Countieswhere the jury wheel IS in use,
     or should the Court eel&t the petit Jury from
     the jury wheel and oriiera ifuryCornrniesiou
                                                to
     piok the Grand Jury'?"
          Artiole 2094, Vernm*e Annotated Texas Civil Stat-
ute8, is applioableto Smith County, Texas, and reads as foll~rt
Honorable Milton Greer Mell, Page 2


          *Between the first and flfteenfhdays of
     August of each year, In each oounty hsvlng a
     populationof at least fifty-eightthousand or
     having therein a city containinge population
     of crtleast twenty thousand,es shown by the
     preoedlngFederal Ceneue, the Tax Colleotoror
     one of hie deputies,together with the Tax
     Assessor or one :.fthis deputlee, togetherwith
     the Sherlfr or one of his deputies,end the
     Coun6y Clerk or one of his deputies, and the
     Dlstrlot Clerk or one of hla deputlee,ahall
     meet et the court house of their county and
     select from the list of qualified jurors of
     such oounty es shown by the tax lists In the
     Tax Ameaeor*a ofrlce for the ourrent year,
     the jurors for servlae in the District end
     County Courts of suah uounty for the ensuing
     year In the menner hereinafterprovided.*
          Artlole 2095, V. A. T. C. S., dlreote the method
or plaolng cards or the neme8 and eddreaeerof prospeotlve
Jurors in the jury wheel, eta.
         Article 2096, v. A. T. C. S., reads a8 hollows:
          Wet leee than ten deyr prior to the first
     day of e term of court, the dlstrlot    olerk or
     one of his deputlee, end the sheriff, or one
     of hle deputlee, In the presenoe and under the
     direction of the dletrlot judge, It the juror6
     are to be drawn for the district   oourt,  or
     the clerk of the county court, or one 02 his
     deputies, end the eherlff, or one of hla
     deputies, in the presence and under the dfrea-
     tion of the county judge, if the jurors are
     to be drawn for the county oourt, shall draw
     from the wheel containingthe names of jurorfi.
     aft+-rthe same has been well turned 80 that
     the cards therein are thoroughlymixed, one
     by one the namee OS thirty-elx jurors, or a
     greater or less number where euah judge hae
     80 directed, for each week of the term Or
     the diatriot or county court@ for wbioh a
     jury my be required,end shall reaord suoh
     nemea es they ere drawn upon es many separate
Honorable Milton Greer Well, Page 3


    sheets of paper as there are weeks for such
    term or terma for which jurors will be re-
    quired. At euch drawing& no pereon other
    than thoee above nemed shell be permltted
    to be present. The officers attending such
    drawing shall not divulge the name of any
    person that may be drewu ae a juror to any
    person.'
          We oall your partiauler attentionto Article 2097,
Vernon'8 Annotated Texas Civil Stetutes,which clearly
denotes thet the j-m wheel system is applioableto the
eeleotlonQd petit jurors,'not grand jurors. Said article
reed6 ao follows:
         "The aeverel lists of neme8 w drawn, shall
    be certifiedunder the hand of the olerk or
    the deputy doing the drawing, end the dls-
    trlot or oounty judge in wboee lzresenoesefd
    names were drawn from the wheel, to be the
    list dram by said olerk for the said aeveral
    weeks, end ahall be sealed up In separate
    envelopes lndoreed, 'List 0s D&it jurors
    for the     week of the      term of the
         00GT0r        uo*tF(rilling     in the
    blanka properled     the Clark doing the
    drawing shall write his name across the seals
    of the envelopes and shell then inunedletely
    deliver the same to the judge in wbse pro-~
    eence euch names were drawn, or to hie IIUO-
    cesctorIn offlae in case euoh judge dies before
    such delivery can bemwde to him.* (Undersoorlng
    our01
         We quote irom 26 Texas Jurisprudence, Jury~ Sec-
;;E~;; Deflnltloneand Terminology,pagea 566 and 5b7, aa
       :

         *Whwre the word *jury' 16 used alone it
    usuelly algnlrles 0 petit jury, and it 1s 80
    used throughout this article. Generally speek-
    Ine, *jury*meens the twelve or sir:meu or-
    ganized for the trial oi e partiou;lerceee, but
    the term is also used more broadly in the eense
    of"panel*. . . ..
Honorable Mlltm Greer Hell, Page 4


         e'Panel* la another word that is used in
    various aense8. According to lte context, it
    may mean the jurors for the term or for the week,
    or the names drawn from the box end lleted.
    The word haa also been used to deelgnete the
    men lmpaneledto try the cause and even an
    individualjuror. Similarly, the terms *lm-
    penelment'end 'lmpaneled'are used to denote
    completionof the organizationof a panel
    for the week and a jury for the dause.
         *'Juror' la aleo a word of comprehensive
    meaning, slgnlfylngeither one eligibleto
    serve, or one selected to serve, or one on
    the panel, or one actually eerving. Since lt
    tends to olarlty that the word used should
    indicate.&ether proepective or aotual service
    is meant, tjurorlmight be used in this artl-
    cle in the proepeotlve sense and *juryman
    -ployed to denote one who actually sits in
    the cese.W
          Chapter 1, Title 7, Vernon's AnnotatedTexas Code
of CriminalProcedure, provldee a epeciflo end detailed
method for the organization of the Grand Juti. Article
333, V. A. T. 0. 0. P., provides for the appointmentof
three jury oommlstilonere,by the District Judge at each
term of the Dletriot Court, and presorlbea certain quali-
rlcatlonewhloh eaoh jury commlealonermust posseam.
Article 334, v. A. T. 0. C. P., provides for thenrtifloa-
flon of suoh oommGslonera of sueh appointment. Article
335, V. A. T. C. 0. P., presorlbea the form of oath to be
taken by euoh oommlseloners. Article 336, V, A. T. 0. C. P.,
provides for the lnstruatlonby the Judge of said commle-
eloners es to their dutlea, eto. Article 337, V? A. T.
c. c. P., provides that the jury commissionoreshall be
kept free from intrusion during their seasion,etc. Arti-
cle 338, V. A. T. C. C. P., provides that the jury oommle-
sloners shall select sixteen men from the cltlzens of the
differentportion6 of the oounty to be eummonedas grand
jurors for the next term of the court. We also sail y&r
attentionto krtloles 340, 341, 342, 344, 345, 348, 349,
352, 353, 354, 355 end 39,7,Vernrn's Annotated Texas Code
of Criminal lrocedure,which deal with the organization
of the grand jury.
Honorable Mllton Qreer Mell, Page 5


         You are respeotfullyadtlaed that It Is the opinion
or this department:
                                             I
          1. That Articles 209k, 2095, 2096, et seq., Vernon's
AnnotatedTexas Civil Statutes, known as the "Jurg Wheel
Lawa deal with the selection of petit jurors In oounty end
dlstrlot courts and not with the seleotion of grand Jurors.
         2.   That petit jurors of Smith Oounty, Texas, In
oounty and district oourts should be seleoted under the
*h.ry Wheel Law".
          3. That grand jurors of Smith County, Texas,
should be eeleoted In the manner outlined by the pertinent
statutes set out In Ohnpter 1, Title 7% Vernon's Annotated
Texeo Oode of Criminal Prooedure.
         Trusting that this satisfaotorilyanswers your
inquiry,we are
                                       Very truly your6
                                  ATTORNEYGYXEF&LOFTEXAS



                                               Wm. J. Panning
                                                    Assistanti

UCFtCO



                  ATTONiEY CKEEERAL OF TEXAS